Case 19-13070 Doc 26 Filed 12/09/19 Entered 12/09/19 15:52:56 Main Document Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF LOUISIANA

   IN THE MATTER OF                                                   CASE NO.

   Denischia Dawn DeCou,                                              19-13070

   DEBTOR.                                                            CHAPTER 7



                                              ORDER

          The Court having reviewed the record and pleadings and finding that a conflict exists;

         IT IS ORDERED sua sponte that the above referenced bankruptcy case is hereby

   transferred to the docket of Bankruptcy Judge Douglas Dodd in the Middle District of Louisiana.


                 New Orleans, Louisiana, December 9, 2019.



                                          MEREDITH S. GRABILL
                                          UNITED STATES BANKRUPTCY JUDGE
